Citation Nr: 0214178	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-07 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for coronary artery 
disease and hypertension, including three myocardial 
infarctions, secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1967 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision.


FINDINGS OF FACT

1.  The veteran's nicotine dependence began as a result of 
tobacco use that began during his active military duty.

2.  The veteran's coronary artery disease, including multiple 
myocardial infarctions, resulted in large part from service-
connected nicotine dependence.

3.  The veteran's hypertension is not related to his service-
connected nicotine dependence.  


CONCLUSIONS OF LAW

1.  The veteran has nicotine dependence that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  The veteran's coronary artery disease, including three 
resulting myocardial infarctions, is proximately due to 
service-connected nicotine dependence. 38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.310 (2001).

3.  The veteran's hypertension is not proximately due to or 
the result of service-connected nicotine dependence.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

As for the effects of tobacco use, the Board notes that the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. § 1110 to prohibit the payment of VA compensation 
for disabilities attributable to a veteran's use of tobacco 
products in service. That legislation was approved on June 9, 
1998, and was made effective for all claims filed thereafter. 
Then, in Public Law No. 105-206, § 9014, 112 Stat. 865, 
approved on July 22, 1998, the amendments made by section 
8202 of the previous statute were rescinded.  Rather than 
amending 38 U.S.C.A. § 1110, section 9014 created a new 38 
U.S.C.A. § 1103 which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have 
resulted from personal injury suffered 
or disease contracted in the line of 
duty in the active military, naval, or 
air service for purposes of this title 
on the basis that it resulted from 
injury or disease attributable to the 
use of tobacco products by the veteran 
during the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  By its terms, new section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.

As noted above, the effective date of 38 U.S.C.A. § 1103 is 
June 9, 1998.  In the instant case, the veteran's claims were 
initially filed in February 1998.  Therefore, 38 U.S.C.A. § 
1103 does not apply.  The claim is governed by the law in 
effect when the claim was filed.

Before June 1998, the statutes and regulations were silent on 
the specific issue of service connection for disabilities 
attributable to the use of tobacco products in service.  
However, two precedent opinions of the VA General Counsel, 
which the Board is bound to follow pursuant to 38 U.S.C.A. § 
7104(c), provide guidance.

With regard to tobacco, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence, 
per se, may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19- 
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month--to the 
effect that nicotine dependence may be considered a "disease" 
for VA compensation purposes--the VA General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two principal questions would 
remain to be answered by adjudicators evaluating a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence under 38 C.F.R. § 3.310(a):  (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
occurring after service.  The General Counsel indicated that 
whether a veteran is dependent on nicotine is a medical 
issue, and stated that, in making determinations on proximate 
cause, adjudicative personnel must consider whether there is 
a supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See also Davis v. 
West, No. 97-1057 (U.S. Vet. App. Nov. 19, 1999).

In addition, the Board notes that nicotine dependence is a 
mental disorder.  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 243 
(4th ed. 1994) (DSM- IV).  It is a maladaptive pattern of 
nicotine use leading to significant impairment or distress 
manifested by three or more of the following criteria at any 
time in the same twelve-month period:  (1) tolerance, as 
manifested by the absence of nausea, dizziness, and other 
characteristic symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with continued use 
of the same amount of nicotine-containing products; (2) 
withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used:  (a) dysphoric or depressed mood; (b) insomnia; (c) 
irritability, frustration, or anger; (d) anxiety; (e) 
difficulty concentrating; (f) restlessness; (g) decreased 
heart rate; or (h) increased appetite or weight gain; or by 
use of nicotine or a closely-related substance to relieve or 
avoid withdrawal symptoms; (3) use of tobacco in larger 
amounts or over a longer period than was intended; (4) 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use; (5) devotion of a great deal of time in 
activities necessary to obtain (e.g., driving long distances) 
or use (e.g., chain- smoking) nicotine; (6) relinquishment or 
reduction of important social, occupational, or recreational 
activities because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted areas); and (7) 
continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181.  In addition, DSM-IV, at 180, 
indicates that sustained full remission is achieved when none 
of the above criteria for nicotine dependence has been met 
for twelve months or longer.  See VAOPGCPREC 19-97.

Nicotine Dependence

In the veteran's case, the evidence of record includes the 
veteran's service medical records, which do not include any 
complaints, diagnoses, or treatment for nicotine dependence 
while in service.  

Also of record are private medical records from Dr. K., dated 
from 1989 to 1997, which indicate that during that time, the 
veteran was diagnosed with angina pectoris, coronary artery 
disease, coronary atherosclerosis, systemic hypertension, and 
cigarette smoking.  He was also found to be status-post 
myocardial infarctions.  He was advised to discontinue 
smoking cigarettes in December 1994.

Also of record are various statements from the veteran and 
his relatives, dated from January 1998 to April 1999, which 
indicate that the veteran did not begin smoking until he 
entered active military duty.

The veteran was afforded a VA examination in August 1999.  He 
indicated that he began smoking while in the military, and 
that he continued to use tobacco on a regular basis.  He was 
diagnosed with nicotine dependence.

Also of record is a March 2000 statement from the veteran's 
private physician, D.J.K., M.D.  Dr. K. indicated that the 
veteran began smoking cigarettes while serving in the Vietnam 
War, and became nicotine dependent.  

The veteran was afforded a VA examination in March 2000.  The 
examiner noted that the veteran began smoking during service, 
and developed coronary artery disease after discharge.  The 
veteran was diagnosed with coronary artery disease secondary 
to tobacco use and dependency, which started in, and was the 
direct result of, military service in Vietnam. 

Also of record is an October 2000 VA examination.  The 
veteran indicated that he started smoking while on active 
duty, and had had notable difficulty in stopping the use of 
tobacco.  He was diagnosed with nicotine dependence.  

With regard to the argument that nicotine dependence began 
during service, the Board notes that there is no 
documentation of nicotine dependence during service. 
Nevertheless, the record tends to show that the veteran 
started tobacco use while in service, continued the use of 
tobacco in the years thereafter, and is currently diagnosed 
with nicotine dependence.  The veteran and his relatives 
indicated that the veteran's smoking began during service.   
In addition, both the March 2000 VA physician and the 
veteran's private physician indicated that the veteran's 
nicotine dependence began in service.  Importantly, the Board 
notes that none of the relevant medical evidence specifically 
refutes the veteran's contention that his nicotine dependence 
began in service, nor is there any indication that the 
veteran had a intervening cause for his nicotine dependence.  
Thus, considering the evidence of record, specifically the 
medical evidence on this point, the Board finds that the 
evidence supports the conclusion that the veteran's nicotine 
dependence is of service onset.  Therefore, service 
connection for nicotine dependence is granted.

Coronary Artery Disease and Hypertension, 
Including Three Myocardial Infarctions 

The veteran does not contend, nor does the evidence show, 
that he had coronary artery disease, hypertension, or 
myocardial infarctions during active military service.  
Rather, he contends that his coronary artery disease, 
hypertension, and myocardial infarctions are the result of 
his service-connected nicotine dependence.  

In the veteran's case, the record of evidence includes 
private medical records from Dr. K., dated from 1989 to 1997, 
which indicate that during that time, the veteran was 
diagnosed with angina pectoris, coronary artery disease, 
coronary atherosclerosis, systemic hypertension, and 
cigarette smoking.  He was also found to be status-post 
myocardial infarctions.  

The veteran was afforded a VA examination in August 1999.  He 
was diagnosed with coronary atherosclerosis, a previous acute 
myocardial infarction, angina pectoris, borderline left 
ventricular systolic function, systemic hypertension, and 
nicotine dependence.  The examiner opined that the veteran's 
nicotine dependence contributed to his coronary 
atherosclerosis.  The examiner noted that the veteran had 
other multiple factors contributing to his atherosclerosis, 
including systemic hypertension and hyperlipidemia.  

In a separate August 1999 VA hypertension examination, the 
examiner found that the veteran had a long history of 
systemic hypertension, which had contributed to his coronary 
atherosclerosis.  

Also of record is a March 2000 statement from Dr. K., who 
indicated that the veteran had previous myocardial 
infarctions on three separate occasions, multiple 
percutaneous coronary angioplasty procedures, and extensive 
coronary atherosclerosis.  Dr. K. indicated that the veteran 
had extensive multi-vessel coronary artery disease, and was 
nicotine dependent.  

The veteran was afforded a VA examination in March 2000.  The 
examiner noted that the veteran's coronary artery disease was 
described as multiple myocardial infarctions.  The examiner 
noted that the veteran began smoking during service, and 
developed coronary artery disease after discharge.  The 
veteran was diagnosed with coronary artery disease that was 
secondary to tobacco use and dependency that started in, and 
was the direct result of, military service in Vietnam.  The 
veteran was also diagnosed with hypertension.  

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran's coronary artery disease, including 
three myocardial infarctions, is in large measure due to his 
service-connected nicotine dependence.  The evidence clearly 
shows that the veteran has a current diagnosis of coronary 
artery disease, including status-post myocardial infarctions.  
Additionally, the record contains competent medical evidence 
that links the veteran's coronary artery disease, including 
myocardial infarctions, to his service-connected nicotine 
dependence.  The March 2000 VA examiner specifically noted 
that the veteran's coronary artery disease included 
myocardial infarctions, and opined that the veteran's 
coronary artery disease was secondary to tobacco use and 
dependency.  Although one of the August 1999 VA examiners 
opined that the veteran's atherosclerosis was caused by 
several contributing factors, including hypertension, the 
Board notes that the examiner also indicated that the 
veteran's nicotine dependence also contributed to his 
coronary artery disease.  Therefore, the evidence taken as a 
whole tends toward the conclusion that the veteran's coronary 
artery disease, including multiple myocardial infarctions, 
was caused by his service-connected nicotine dependence.  
Additionally, the Board notes that none of the relevant 
medical evidence specifically refutes the claim of a 
connection between the veteran's coronary artery disease and 
his nicotine dependence.  To that extent, the veteran's claim 
of service connection for coronary artery disease, including 
associated myocardial infarctions, secondary to his service-
connected nicotine dependence is granted.  38 C.F.R. § 3.310.

In this regard, the Board finds that the grant of service 
connection for coronary artery disease as secondary to 
service-connected nicotine dependence does not include a 
grant of service connection for hypertension as secondary to 
service-connected nicotine dependence.  Although the evidence 
clearly indicates that the veteran currently experiences 
hypertension, the Board points out that the medical evidence 
of record does not indicate that the veteran's hypertension 
was caused by his service-connected nicotine dependence.  To 
the contrary, the Board notes that although the August 1999 
VA examiners indicated that the veteran's hypertension was a 
contributing factor to his atherosclerosis, they did not 
indicate that the veteran's atherosclerosis, or coronary 
artery disease, caused his hypertension, or that nicotine 
dependence contributed to his hypertension.  Although the 
March 2000 VA examiner specifically diagnosed the veteran 
with coronary artery disease and linked the disease to 
nicotine dependence, the examiner's diagnosis of hypertension 
did not indicate that it was the result of nicotine 
dependence.  As such, the veteran's grant of service 
connection for coronary artery disease as secondary to 
nicotine dependence does not include hypertension.  Service 
connection for hypertension as secondary to nicotine 
dependence is denied.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  The 
Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, the RO contacted the veteran in March 1998 and 
requested him to provide evidence.  The RO also informed the 
veteran in January 2000 of the basis for its denial.  The 
statement of the case issued in February 2000 informed the 
veteran of the evidence needed to substantiate his claims.  
In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claims and of the 
elements necessary to be granted the benefits sought.  
Specifically, the RO notified the veteran of the development 
of his claims, the type of evidence needed to prove his 
claims, and of which evidence, if any, would be obtained by 
the veteran, and which evidence, if any, would be retrieved by 
VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  He was also 
provided with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The Board finds that VA has 
attempted to obtain all records from sources identified by 
the veteran, including his post-service treatment records.  
Moreover, the veteran has been afforded VA examinations to 
evaluate the claimed disabilities.  As for whether further 
action should have been undertaken by way of obtaining 
additional medical opinion on the question of service 
connection for hypertension, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  66 Fed. Reg. 45630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4).  In this case, the veteran has hypertension, 
but it was not manifested during the one-year presumptive 
period.  38 C.F.R. §§ 3.307, 3.309.  There is no indication 
in the record, except by way of unsupported allegation, that 
the hypertension may be associated with nicotine dependence.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Service connection for nicotine dependence is granted.

Service connection for coronary artery disease, including 
three myocardial infarctions, as secondary to service-
connected nicotine dependence, is granted.

Service connection for hypertension as secondary to service-
connected nicotine dependence is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

